DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 10/05/2021.  As directed by the amendment claims 1, 9 and 16-20 are amended. Claims 1-20 are currently pending.
Response to Arguments
Applicant's arguments filed on 10/05/2021 with respect to 35 U.S.C. §103 rejection of claim(s) 1, 2, 7-10 and 14-20 have been considered. Applicant amended independent claims 1, 9 and 16 substantially, and mainly argued the sited references by Yuen et al. and Simpson do not disclose or suggest: the device and method do not determine in real time whether the metabolite information satisfies a specified condition. 
Examiner does not fully  agree with that assertion because Simpson teaches in (¶:[0537]) in reference with (Fig.8,9) a simple readout on a display provides in real time 
Since the amended limitations were not addressed on the previous §103 rejection, that rejection has been withdrawn, however a new rejection has been given to fully address the newly amended independent claims as well as their dependent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2016/0166156 A1) by Yuen et al. in view of the publication (US 2016/0328991 A1) by Simpson et al.
Regarding claims 1 and 9 Yuen discloses an electronic device and method  (¶:[0002] recites, the invention relate to portable monitoring devices and method of operating and controlling same) the device and method comprising: at least one processor configured to: detect an event relating to start of an exercise state (¶:[0005], [0010]) recites, the invention relates to a system and method of calculating and determining the calorie burn and other activity-related quantities of the user at the 
Comprising a first sensor module (¶:[0002] recites, the portable monitoring devices include a motion sensor), and (Fig.1A) shows the monitoring device with motion sensor (12), 
obtain motion information corresponding to the exercise state using the first sensor module (¶:[0033-0034] recites the device is worn by an user during performing activities like exercise, and the motion sensor generates data representation motion of the user);
at least one output device (¶:[0022] the monitoring device includes an output mechanism such as a display and/or speaker), providing information regarding the exercise state to the user through the at least one output device (¶:[0188] recites, the analyzed data and other contents are outputted on the device display, the user may adjust information regarding one or more physiological parameters that effect metabolism, which in turn are used to correct calorie burn estimates and displayed on the portable monitoring device),
Yuen further discloses, the device uses physiological sensor data and motion sensor data to calculate and determine the calorie burn related to user’s activity by the processing circuitry, as recited in (¶:[0033]), and represent energy expenditure rates expressed as metabolic equivalents per minute (¶:[0043]).
 obtain metabolite information of a user using a second sensor module, determine in real time whether the metabolite information satisfies a specified condition, and 
provide information regarding whether the metabolite information satisfies the specified condition and at least one recommendation corresponding to whether the metabolite information satisfies the specified condition in real time,
wherein the specified condition includes whether fat of the user is burned off, 
	wherein the at least one processor is configured to: according to the metabolite information satisfying the specified condition, provide information indicating that the user's fat is being burned and a recommendation to maintain the exercise state, and 
according to the metabolite information not satisfying the specified
condition, provide information indicating that the user's fat is not burning and
a recommendation to change the exercise state.
	Simpson in an analogous art discloses a system and method where users learn various aspects of their lifestyle on how food and exercise affects their glucose level and other physiological parameters (Abstract), 
that system monitors parameter indicative of a metabolic level of the user, and activity data received from an exercise machine equipped with accelerometer (¶:[0039]), wherein he teaches the system uses metabolic sensors for measure an analyte involved in conversion of food into fat storage or intermediaries between dietary inputs and fat (¶:[0045]).

Simpson further discloses in (¶:[0025] the device displays suggested exercise routines helpful in performing the program for achieving energy expenditure), 
where the monitored data is analyzed and evaluated against a selected fitness program and displaying an output indicating fat burning rate (¶:[0058-0060]).
Simpson continues to disclose, (¶:[0439], [0458] the system recommends types of exercises, and further recommend various types of intensity, suggest different workouts to demonstrate to the user how the different activities impact the fat burn rate, and which exercise is the best use of their time for optimum fat burn), 
and advice correction or adjusting the exercise routines for achieving goals, as recited in these ¶:([0013], [0065] & [0555]) paragraphs.  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Yuen to use a metabolic sensor for monitoring metabolism for determining energy expenditure, as taught by Simpson (¶:[0374]), by indicating the user whether the metabolism is fat 
Regarding claims 2 and 10 Yuen in view of Simpson discloses the device and method of claims 1 and 9 respectively, Yuen further discloses wherein the at least one processor is further configured to detect the event by detecting a movement of the electronic device using the first sensor module or in response to a user input for starting the exercise state (¶:[0154] recites, the monitoring device uses input modes by the user to determine a mode of movement by the user).
Regarding claim-16 Yuen discloses an electronic device (¶:[0002] recites, the invention relate to portable monitoring devices and method of operating and controlling same) 
comprising: a memory; and at least one processor coupled to the memory, wherein the memory stores instructions that when executed, cause the at least one processor (¶:[0157] a plurality of preprogrammed or predetermined modes may be stored in memory in the processing circuitry of the device), 
Rest of the limitation to detect an event relating to start of an exercise state, obtain motion information corresponding to the exercise state, obtain metabolite information of a user, 6Appl. No.: 16/371,649 Response dated: October 5, 2021
Reply to Office Action of: August 6, 2021determine in real time whether the metabolite information satisfies a specified condition, 
provide information resardins4 whether the metabolite information satisfies the specified condition and at least one recommendation corresponding to whether the metabolite information satisfies the specified condition in real time, wherein the specified condition includes whether fat of the user is burned off, and 
wherein the instructions cause the at least one processor to: according to the metabolite information satisfying the specified condition, provide information indicating that the user's fat is being burned and a recommendation to maintain the exercise state, and according to the metabolite information not satisfying the specified condition, provide information indicating that the user's fat is not burning and a recommendation to change the exercise state, 
are similar to the limitations of claim-1, Yuen in view of Simpson discloses those limitations, as discussed above.
Regarding claims 7, 14 and 19 Yuen in view of Simpson discloses the devices and method of claims 1, 16 and 9 respectively, Yuen further discloses wherein the at least one processor is further configured to: detect a completion of the exercise state (¶:[0135] the graphical representation of the user indicates the completion of a preset limit by analyzing data from the sensors);
determine a zone of the exercise state in which the metabolite information satisfies the specified condition; and provide a user interface (UI) representing the zone of the exercise state through the at least one output device condition
Regarding claims 8, 15 and 20 Yuen in view of Simpson discloses the devices and method of claims 1, 16 and 9 respectively, Yuen further discloses a third sensor module configured to: obtain heart rate information of the user (¶:[0106] recites, the monitoring device includes physiological sensor to obtain heartbeat of the user),
wherein the at least one processor is further configured to provide the information regarding the exercise state to the user through the at least one output device, based on whether the heart rate information satisfies another specified condition (¶:[0073] recites, the portable monitoring device estimate, or  calculate calorie consumption, burn and/or expenditure based on a heart rate of the user).
Regarding claim-17 Yuen in view of Simpson discloses the device of claim-16, Yuen further discloses wherein the instruction cause the at least one processor to obtain the motion information or the metabolite information from an external electronic device, the monitoring device may include external circuitry, wherein such external  circuitry may monitor, calculate, determine and/or detect calorie burn due to physical activity of the user, as recited in (¶:[0161], [0170]).
Regarding claim-18 Yuen in view of Simpson discloses the device of claim-16, , Yuen further discloses wherein the instruction cause the at least one processor to: 
provide a first user interface (UI) representing that fat of the user is burned off, when the metabolite information satisfies the specified condition (¶:[0159] monitoring communicate energy or calorie burn of the user to a user interface); 
Yuen further discloses a second UI to make a request to change the exercise state, when the metabolite information does not satisfy the specified condition .
Claims 3, 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. in view of Simpson and further in view of the  publication (US 2015/0289790 A1) by SWENSON.
Regarding claim-3 Yuen in view of Simpson discloses the device of claim-1, Yuen or Simpson does not disclose or suggest wherein the second sensor module includes a calorimetric sensor, a semiconductor sensor, or an enzyme sensor, wherein the at least one processor is further configured to obtain the metabolite information using the calorimetric sensor, the semiconductor sensor, or the enzyme sensor.
However, SWENSON discloses a  metabolic physical activity monitor, which   measures metabolic analyte data using one or more wearable analyte sensors for taking readings during a period of physical activity (Abstract), wherein SWENSON teaches (¶:[0096] metabolic sensor would be measured using a colorimeter). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device and method of Yuen and Simpson to use a colorimetric sensor for obtaining metabolic information, since that will provide greater accuracy and precision in metabolic analysis, as taught by SWENSON (¶:[0096]).
Regarding claims 5 and 12 Yuen in view of Simpson and SWENSON discloses the device and method of claims 4 and 11 respectively, Simpson further discloses wherein the specified condition includes whether fat of the user is burned off ,
Simpson further discloses wherein the metabolite information includes a lactate value or a ketone body value, and wherein the at least one processor is further configured to determine whether the user's fat is burned off, based on the lactate value or the ketone body value that is obtained using the colorimetric sensor (¶:[0417] recites, ketones or free fatty acids can be measured as an alternative type of data for measuring metabolism) and use of colorimetric sensor (¶:[0523]).
Regarding claims 6 and 13 Yuen in view of Simpson and SWENSON discloses the device and method of claims 5 and 12 respectively, Yuen further discloses wherein the at least one processor is further configured to: provide a first user interface (UI) representing that the user's fat is burned off, when the metabolite information satisfies the specified condition (¶:[0159] monitoring communicate energy or calorie burn of the user to a user interface);
Yuen further discloses a second UI to make a request to change the exercise state, when the metabolite information does not satisfy the specified condition monitoring device instructs the user to change the exercise state e.g. change the swimming or bicycling speed that the user is performing (¶:[0086-0088]).
Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

However SWENSON or other prior arts of record do not teach or suggest the colorimetric sensor includes: a photoplethysmogram (PPG) sensor, and a film disposed on an upper end of the PPG sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792